NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 18, 2009*
                                  Decided March 19, 2009

                                           Before

                            RICHARD A. POSNER, Circuit Judge     

                            JOEL M. FLAUM, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2935

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Illinois.

       v.                                           No. 06‐cr‐40063‐JPG

MERVYN T. BUTLER,                                   J. Phil Gilbert,
    Defendant‐Appellant.                            Judge.



                                         O R D E R

        Mervyn Butler appeals the district court’s denial of a discovery request that he made
as part of post‐judgment litigation.  We dismiss because we do not have jurisdiction to hear
his interlocutory appeal of a discovery order.  




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 08‐2935                                                                                    Page 2

       In February 2008, Butler was acquitted of one count of conspiring to possess and
distribute crack, see 21 U.S.C. §§ 841, 846, and one count of carrying a firearm to further a
drug crime, see 18 U.S.C. § 924(c).  Believing that he had been prosecuted in bad faith and
was thus entitled to attorney’s fees and costs under the Hyde Amendment, Butler filed a
motion to recover those expenses.  See 18 U.S.C. § 3006A Pub. L. No. 105‐119, Title VI, § 617,
111 Stat. 2519 (1997).  Butler also filed a separate motion requesting that the court allow him
to inspect the government’s legal file, but the court denied that request.  The district court
also denied without prejudice Butler’s motion for attorney’s fees because he had failed to
comply with the procedural requirements of the Hyde Amendment, and it gave him 30
days to refile the motion.  Butler did not refile the fee‐request motion; instead he asked
again for the court to allow him to inspect the government’s file as a prelude to another
motion for fees.  The district court concluded that there was no basis for the discovery
request because Butler had not refiled his motion for attorney’s fees, and furthermore he
had not explained what relevant information he expected to find in the government’s files. 

        Butler appeals the second order denying him access to the government’s file.  He
argues, without elaboration, that the district court’s decision prohibited him from
“perfecting” his amended petition for attorney’s fees and violated his rights to due process,
fundamental fairness, and equal protection.  But we generally do not hear interlocutory
appeals of discovery rulings, such as occurred in this case, because the disadvantaged party
has a remedy at the end of the district court proceeding, and thus it is more efficient for us
to consider an appeal of a discovery ruling as part of an appeal of a final judgment.  United
States ex. rel. Chandler v. Cook County, 277 F.3d 969, 981 (7th Cir. 2002); Allendale Mut. Ins. Co.
v. Bull Data Sys., Inc., 32 F.3d 1175, 1177 (7th Cir. 1994); Reise v. Bd. of Regents of Univ. of Wis.,
957 F.2d 293, 294‐95 (7th Cir. 1992).  We cannot consider Butler’s arguments because he
attempts to appeal the district court’s ruling on a discovery matter before he even refiled his
motion for attorney’s fees, let alone before the court reached a final judgment on that
motion.  Here, Butler could have simply filed his amended motion without the information
he sought and, if later dissatisfied with the final order on his fee request, appealed that final
order, claiming then that the district court had abused its discretion in the discovery ruling. 
See Allendale, 32 F.3d at 1177.                                      

                                                                                      DISMISSED.